On March 21, 2014, the Defendant was sentenced for Charge I: Partner or Family Member Assault, 3ri or Subsequent Offense, a felony, in violation of Section 45-5-206, MCA committed to the Montana Department of Corrections for a period of Five (5) years, of which Two (2) years are suspended on the conditions set forth in the Judgment and Commitment; Court recommends that Defendant be screened for all available treatment programs to help him deal with bis substance and anger problems as well as any other problems the Defendant needs to address; sentence to run concurrently to the sentences in Charge I, Counts 1 through 3 in Cause No. DC-14-44; and other terms and conditions given in the Judgment and Commitment on March 21, 2014. A Stipulation Regarding Credit for Jail Time Served dated March 21, 2014, provided for 46 days credit.
On August 8,2014, the Defendants Application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court (hereafter “the Division”).
The Defendant was present and was represented by Ed Sheehy, Jr., Montana Office of Public Defender. The State was not represented.
Before hearing the Application, the Defendant was advised that the Division has the authority not only to reduce the sentence or affirm it, but also increase it. The Defendant was further advised that there is no appeal from a decision of the Division. The Defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 12, Rules of the Sentence Review Division of the Supreme Court of Montana, provides that, “The sentence imposed by the District Court is presumed correct. The sentence shall not be reduced or increased unless it is clearly inadequate or clearly excessive.” (Section 46-18-904(3), MCA).
The Defendant requested that the Division continue his Sentence Review Hearing to November 2014. The Defendant intends to file an Application for Review of Sentence in Ravalli County Cause No. DC-14-44, and he would like to combine his Sentence Review Hearing for both Applications.
Therefore, it is the unanimous decision of the Division that the Defendant’s Sentence Review Hearing in this case is CONTINUED. The Division will hear the two Applications, Ravalli County Cause No. DC-13-75 and Ravalli County Cause No. DC-14-44, in November 2014.
Done in open Court this 8th day of August 2014.
Chairperson, Hon. Brad Newman, Member Hon. Kathy Seeley and Member Hon. Brenda Gilbert.